Citation Nr: 1003883	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

In June 2008, the Veteran was afforded a travel board hearing 
before the undersigned, who was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b).  

In an August 2008 decision, the Board granted the Veteran's 
claim for trichotillomania and remanded the claim for PTSD 
for additional development.  Thereafter, in a November 2009 
supplemental statement of the case, the RO in essence 
determined that, because the Veteran was already service 
connected for trichotillomania, he was not entitled to 
service connection for any other psychiatric disabilities, to 
include PTSD.  Nevertheless, the Board finds that the 
Veteran's trichotillomania and PTSD have been separately 
diagnosed and, thus, the present claim of service connection 
for PTSD must be considered as a separate and distinct claim.  
See Boggs v. Peake, 520 F.3d 1330 Fed. Cir. 2008); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  At the same time, however, 
the Board recognizes that both disabilities are evaluated 
under the General Rating Formula for Mental Disorders.  Thus, 
in light of the Board's decision, below, to grant service 
connection for PTSD, the RO should assign a single disability 
rating that encompasses the overlapping symptoms of that 
disorder and trichotillomania.  See Amberman v. Shinseki, 570 
F.3d 1377 (2009) ('two defined diagnoses constitute the same 
disability for purposes of 38 C.F.R. § 4.14 if they have 
overlapping symptomatology).


FINDING OF FACT

The Veteran has been diagnosed with PTSD based upon one or 
more verified in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2008), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, which are manifested to a compensable degree 
within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2009).

Conversely, when the evidence does not establish that a 
Veteran is a combat Veteran, his assertions of in-service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran contends that his currently 
diagnosed PTSD had its onset during his service in the 
Persian Gulf War.  Specifically, he asserts that in late 
January and February of 1991, he was assigned to the United 
States Army's 1st Infantry Division as a mobile field 
quarters operator.  He further states that he and other 
members of his division were stationed for approximately two 
weeks along a road leading from Mutlaa, Kuwait, to Basra, 
Iraq, which was dubbed the "Highway of Death."  During that 
time, the Veteran reportedly witnessed the incinerated 
remains of Iraqi soldiers and "mile after mile of burned, 
smashed, shattered vehicles of every description."  He now 
claims that the experience traumatized him and accounts for 
the PTSD from which he currently suffers.

The Veteran's personnel records list his most significant 
duty assignment as a motor transport operator combat 
engineer, and indicate that he received awards consistent 
with service in the Persian Gulf, but which do not 
necessarily denote participation in combat.  Most 
significantly, those records show that the Veteran served 
with the HHC 1st Infantry Division and was awarded the Army 
Commendation Medal for taking part in an offensive drive 
through Iraq into Northern Kuwait during the time period 
extending from January 17, 1991 until February 28, 1991.  

His service treatment records reflect that he was discharged 
from the Army after being diagnosed with adjustment disorder 
with disturbance of mood and conduct and a schizoid 
personality disorder with passive-aggressive features.  The 
Veteran now claims that he was misdiagnosed in service and 
that the problems for which he was treated were, in fact, 
symptoms of PTSD.

In accordance with the Board's August 2008 remand, the 
Veteran was afforded an October 2009 VA psychiatric 
examination in which he described his in-service stressors 
and reported a history of depression, sleep impairment, 
impatience, irritability, social avoidance, and occasional 
thoughts of suicide since his service in the Persian Gulf 
War.  On mental status evaluation, the Veteran was found to 
have a dysphoric mood and a constricted affect.  He was 
oriented to person, place, and time, and his thought 
processes and content were unremarkable.  No evidence of 
hallucinations or delusions was observed.  Nor were there any 
findings of memory problems or difficulty maintaining 
personal hygiene or performing daily living activities.  
However, the Veteran was found to display ritualistic 
behavior, panic attacks, suicidal ideation, and episodes of 
violence.  His Global Assessment and Functioning (GAF) score 
was assessed as 60, which indicated moderate impairment.  
Based on the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with 
chronic PTSD and trichotillomania.  While acknowledging that 
"the extent to which trichotillomania arose from PTSD or 
arose independently [was] uncertain," the examiner expressly 
concluded that "both disorders arose from military 
service."
An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the October 2009 VA examiner's 
opinion, relating the Veteran's PTSD to his reported 
experiences while serving on or near the "Highway of Death" 
during  the Persian Gulf War, constitutes probative evidence 
that this psychiatric disability is related to those claimed 
in-service stressors.  The October 2009 VA examiner had the 
benefit of examining the Veteran and reviewing his service 
and post-service treatment records, and that examiner's 
opinion was supported by a rationale.  See Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Furthermore, there 
are no contrary competent medical opinions of record.

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the claimed stressors on which that diagnosis is predicated 
are capable of verification.  

Pursuant to the Board's remand, the Veteran's claimed in-
service stressors were sent for verification through the U.S. 
Army & Joint Services Records Research Center (JSRRC).  In a 
May 2009 statement, the deputy director of JSRRC expressly 
confirmed that, in early March 1991, the Veteran's unit had 
been involved in securing Safwan Airfield, which was located 
"approximately ten miles northwest of the highway of 
death."  Additionally, a chronology obtained by JSRRC 
referred to the activities of the Veteran's unit in 
repatriating detained Kuwaiti citizens and assisting with 
refugee control near the Iraq-Kuwait border.
The Board acknowledges the slight discrepancy between the 
dates on which the Veteran reported he was stationed on the 
highway of death and the dates that his unit was deployed in 
that vicinity, as verified through JSRRC.  Additionally, the 
Board recognizes that the unit chronology obtained through 
JSRRC does not specifically refer to the presence of dead 
bodies and charred vehicles, as claimed by the Veteran.  
Significantly, however, the United States Court of Appeals 
for Veterans Claims has held that the Board erred in a prior 
denial of service connection for PTSD by insisting that there 
be corroboration of every detail surrounding an appellant's 
claimed stressor.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997) (holding that the Board defined 'corroboration' far 
too narrowly when unit records which reported rocket attacks 
at Da Nang Air Base were independent evidence of stressful 
events and implied the Veteran's personal exposure).   
Accordingly, the Board finds that, in light of the JSRRC 
research showing that the Veteran's unit was deployed in 
close proximity to the highway of death - a location that has 
been independently recognized as a road where dead bodies and 
wrecked vehicles were strewn - the Veteran's reported in-
service stressors have been substantially corroborated.  

Based on the foregoing, the Board finds that the October 2009 
VA PTSD diagnosis was predicated on one or more corroborated 
stressors.  Accordingly, the criteria for service connection 
for PTSD are met and service connection for PTSD is 
warranted.  In making this decision, all reasonable doubt has 
been resolved in favor of the Veteran.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


